
	
		II
		111th CONGRESS
		1st Session
		S. 2905
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the reduction in the deductible portion of expenses for business
		  meals and entertainment.
	
	
		1.Repeal of reduction in business meals and
			 entertainment tax deduction
			(a)In generalSection 274(n)(1) of the Internal Revenue
			 Code of 1986 (relating to only 50 percent of meal and entertainment expenses
			 allowed as deduction) is amended by striking 50 percent and
			 inserting 80 percent.
			(b)Conforming amendmentSection 274(n) of the Internal Revenue Code
			 of 1986 is amended by striking paragraph (3).
			(c)Clerical amendmentThe heading for section 274(n) of the
			 Internal Revenue Code of 1986 is amended by striking Only 50 percent and inserting
			 Portion.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
